Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Response to Amendment
In response to the amendments received 10/12/2022:
Claims 1, 4-6, and 8-10 are pending in the current application. Claim 1 has been amended. Claim 7 has been canceled. Claims 4, 6, and 8-10 are withdrawn as being drawn to non-elected species. 
The previous prior art rejection is withdrawn in light of the amendment. However, a new prior art rejection is applied. All changed made to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (JP 2001085274 A).
Regarding claim 1, Watanabe teaches a power storage device comprising:
 a plurality of bipolar electrodes 6 being stacked, each of the plurality of bipolar electrodes including a collector 7 having a first surface and a second surface opposite to the first surface, a positive electrode layer 8 provided on the first surface and a negative electrode layer 8 provided on the second surface (P18; Fig. 2); 
a first resin member, or resin frame 1 provided on at least one surface of the first surface and the second surface in at least a portion of an outer peripheral portion of the collector (P21; Fig. 1b-4) and 
a second resin member, or flat plate 28 provided on the first resin member and supporting the outer peripheral portion of the collector via the first resin member, or resin frame 1, 
wherein the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction of the plurality of bipolar electrodes are connected to each other by a welded portion, or ribs 5 (with hot melt film 27) made of the same material as a material of the first resin member 1 (P17.32.36-37.40-41; Fig. 9-10)
wherein the second resin member, or flat plate 28 comprises a portion covering an outer side of the first resin member 1, the outer side extending in the stacking direction (P33; Fig. 9-10), 
wherein the welded portion, or ribs 5 and hot melt film 27 is provided on the outer side of the first resin member 1 and extends continuously from a first bipolar electrode of the plurality of bipolar electrodes disposed at a first end to a second bipolar electrode of the plurality of bipolar electrodes disposed at a second end in the stacking direction of the plurality of bipolar electrodes (P31-33; Fig. 9-10), 
 wherein the first resin members 1 overlap each other in the stacking direction of the plurality of bipolar electrodes 6, and the first resin members 1 adjacent to each other are in contact with each other and welded to each other to form the welded portion 5/27, and 
wherein the welded portion is provided between an end surface of the first resin member and the second resin member (Fig. 9-10).
Regarding claim 5, Watanabe teaches the welded portion 5/27 is arranged on each side of the collector having a rectangular shape as viewed from the stacking direction of the plurality of bipolar electrodes (Fig. 8-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Meadows et al. (5,527,642) in view of Watanabe (JP 2001085274 A). 
Regarding claim 1, Meadows teaches a power storage device comprising:
	a plurality of bipolar electrodes 2 being stacked, each of the plurality of bipolar electrodes including a collector having a first surface and a second surface opposite to the first surface, a positive electrode layer 24/26 provided on the first surface, and a negative electrode layer 24/26 provided on the second surface (Col. 4 [13-50]);
a first resin member 6 provided on at least one surface of the first surface and the second surface in at least a portion of an outer peripheral portion of the collector; and 
	a second resin member 60 provided on the first resin member 6 and supporting the outer peripheral portion of the collector via the first resin member
	wherein the respective first resin members for the bipolar electrodes adjacent to each other in a stacking direction of the plurality of bipolar electrodes are connected to each other 
wherein the second resin member, or frame 60 comprises a portion covering an outer side of the first resin member, the outer side extending in the stacking direction (Col. 5 [27-33]; Fig. 14). 
Meadows teaches that the stack is bonded together (Col. 3 [45-49]; Fig. 14) or made integral with a wall made of the same material as the first resin member (thermoplastic or thermoset) (Col. 4 [34-62]; Col. 5 [12-17])
Meadows teaches that the spacer frame 30 can be removed and instead the first resin member, or electrode frame 6 can be widened, or the like, in the direction normal to the principal plane of the electrode (Col. 4 [47-52]; Fig. 14). Meadows teaches combining frames and parts can be done with welding, or heat sealing (Col. 3 [45-49]; Fig. 14). 
Meadows is silent in teaching the first resin members are connected to each other by a welded portion made of the same material as a material of the first resin member, the welded portion is provided on the outer side of the first resin member and extends continuously from a first bipolar electrode of the plurality of bipolar electrodes disposed at a first end to a second bipolar electrode of the plurality of bipolar electrodes disposed at a second end in the stacking direction of the plurality of bipolar electrodes, and the first resin members adjacent to each other are in contact with each other and welded to each other to form the welded portion, and wherein the welded portion is provided between an end surface of the first resin member and the second resin member; however, Watanabe, in a similar field of endeavor, teaches joining together the outer frames of a bipolar electrode to prevent electrolyte leakage and short-circuiting (P41). 
Watanabe teaches connecting the first resin members, or frames/spacers with a welded portion, or ribs 5 provided on the outer side of the first resin member made of the same material as the resin members (P23; Fig. 5). The welded portion and extends continuously from a first bipolar electrode of the plurality of bipolar electrodes disposed at a first end to a second bipolar electrode of the plurality of bipolar electrodes disposed at a second end in the stacking direction of the plurality of bipolar electrodes and the first resin members adjacent to each other are in contact with each other and welded, or heat fused to each other to form the welded portion (P17.30-31; Fig. 7.9). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the first resin members of Meadows where a welded portion is provided on the outer side of the first resin member and extends continuously from a first bipolar electrode of the plurality of bipolar electrodes disposed at a first end to a second bipolar electrode of the plurality of bipolar electrodes disposed at a second end in the stacking direction of the plurality of bipolar electrodes, and the first resin members adjacent to each other are in contact with each other and welded to each other to form the welded portion, as taught by Watanabe to prevent short-circuiting and electrolyte leak, thereby having the welded portion is provided between an end surface of the first resin member and the second resin member. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). Furthermore, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Regarding claim 5, modified Meadow in view of Watanabe teaches the welded portion, formed by ribs 5 being welded together, are arranged on each side of the collector having a rectangular shape as viewed from the stacking direction of the plurality of bipolar electrodes (P17.23; Fig. 1.9). 


Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729         

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729